Case 2:19-cv-00469-JDL Document 32 Filed 04/23/20 Page 1 of 3                PageID #: 197



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


MICHAEL DOYLE,                            )
                                          )
               Plaintiff                  )
                                          )
       v.                                 )       2:19-cv-00469-JDL
                                          )
SHAWN BABINE, et al.,                     )
                                          )
               Defendants                 )

      ORDER ON PLAINTIFF’S MOTION FOR VOIR DIRE OF THE JURY

       In this action, Plaintiff alleges that Defendants violated his constitutional rights

when he was arrested during a town council meeting in Scarborough, Maine. (Complaint,

ECF No. 1.) This matter is before the Court on Plaintiff’s Motion for Voir Dire of the Jury.

(ECF No. 24.) The Court denies the motion.

                                       DISCUSSION

       Plaintiff asks the Court to require prospective jurors to demonstrate they were

registered as members of the Republican party in 2016 and remain so at the time of trial.

(Motion, ECF No. 24 at 1-2.) Plaintiff maintains the relief is necessary to ensure a jury of

his peers. (Id.)

       “One touchstone of a fair trial is an impartial trier of fact—'a jury capable and

willing to decide the case solely on the evidence before it.’” McDonough Power Equip.,

Inc. v. Greenwood, 464 U.S. 548, 554 (1984) (quoting Smith v. Phillips, 455 U.S. 209, 217

(1982)). In accordance with this principle, this Court’s Plan for the Random Selection of

Grand and Petit Jurors for Service in the District of Maine provides that, “[c]onsistent with
Case 2:19-cv-00469-JDL Document 32 Filed 04/23/20 Page 2 of 3                               PageID #: 198



28 U.S.C. § 1861,[1] it is the policy of this Court that all litigants entitled to trial by jury in

this District shall have the right to grand and petit juries selected at random from a fair

cross-section of the community.” U.S. D. CT. D. ME. PLAN FOR THE RANDOM

SELECTION OF GRAND AND PETIT JURORS (Nov. 2, 2016), § II.

        Prior to trial, “[t]he court may permit the parties or their attorneys to examine

prospective jurors or may itself do so. If the court examines the jurors, it must permit the

parties or their attorneys to make any further inquiry it considers proper, or must itself ask

any of their additional questions it considers proper.” F.R. Civ. P. 47(a). The “examination

serves to protect [the right to an impartial jury] by exposing possible biases, both known

and unknown, on the part of potential jurors.” McDonough Power Equip., Inc., 464 U.S.

at 554; see also Connors v. U.S., 158 U.S. 408, 413 (1895) (“a suitable inquiry is

permissible in order to ascertain whether the juror has any bias, opinion, or prejudice that

would affect or control the fair determination by him of the issues to be tried.”).

        “In most cases, criminal and civil, a prospective juror’s party affiliation, if any, is

wholly irrelevant to the issue of whether he or she could serve as a fair and impartial juror.”

McCabe v. Macaulay, No. CO5-0073, 2008 WL 11509464, at *5 (N.D. Iowa May 8, 2008).

Even in cases involving politics, “questions about political affiliation should be disallowed,

… except where preliminary questioning … indicate[s] that a potential juror ‘might,’ or




1
  Section 1861 provides, “It is the policy of the United States that all litigants in Federal courts entitled to
trial by jury shall have the right to grand and petit juries selected at random from a fair cross section of the
community in the district or division wherein the court convenes.” 28 U.S.C. § 1861.
                                                       2
Case 2:19-cv-00469-JDL Document 32 Filed 04/23/20 Page 3 of 3               PageID #: 199



possibly would, be influenced in giving a verdict by his political surroundings.” U.S. v.

Chapin, 515 F.2d 1274, 1290 (D.C. Cir. 1975) (citing Connors, 158 U.S. at 415).

       Here, the record lacks any evidence that would suggest that a prospective juror’s

political affiliation would influence the juror’s assessment of Plaintiff’s claims. The

political party, if any, with which a prospective juror is affiliated is thus irrelevant. In

short, Plaintiff’s motion is without merit.

                                       CONCLUSION

       Based on the foregoing analysis, the Court denies Plaintiff’s motion for voir dire of

the jury.

                                          NOTICE

      Any objections to this order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

Dated this 23rd day of April, 2020.




                                              3
